Citation Nr: 9930356	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  94-32 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for decreased sense of 
taste.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of an inguinal hernia on the basis of aggravation 
during service.

3.  Entitlement to a temporary total disability rating for 
purposes of convalescence subsequent to August 1993 surgery 
for repair of bilateral inguinal hernia.

4.  Entitlement to an increased rating for allergic rhinitis 
and sinusitis, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.

The Board observes that the veteran has presented a claim for 
complete loss of his sense of taste.  The evidence of record, 
including the outpatient treatment records, and the VA 
examination reports, which is summarized below, tends to show 
that he retains some sense of taste, but that the sense has 
been decreased.  For this reason, to accurately reflect the 
factual situation reflected in the evidence of record, the 
Board has recharacterized the issue as entitlement to service 
connection for a decreased sense of taste.  

The RO has also considered and certified a claim regarding 
loss of the veteran's sense of taste on the basis of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, as he alternatively has claimed that the 
disability resulted from the septoplasty performed at a VA 
Medical Center in December 1993.  However, in light of the 
Board's grant of service connection for decreased sense of 
taste as secondary to service-connected rhinitis and 
sinusitis, the § 1151 claim is rendered moot and will be 
addressed no further herein.  

Appellate consideration of the issue of entitlement to an 
increased rating for allergic rhinitis and sinusitis will be 
deferred pending completion of the development requested in 
the REMAND portion of this decision.




FINDINGS OF FACT

1.  The veteran's decreased sense of taste was proximately 
caused either by surgery to relieve the symptoms of service-
connected rhinitis and sinusitis, the rhinitis itself, the 
service-connected loss of his sense of smell, or by some 
combination thereof.

2.  Service connection for residuals of a right inguinal 
herniorrhaphy was denied by rating decision of August 1970.  
The veteran did not appeal this decision. 

3.  Newly-submitted evidence and argument is not relevant to 
the issue of entitlement to service connection for residuals 
of an inguinal hernia.

4.  The veteran underwent surgery for correction of a 
nonservice-connected disability in August 1993.


CONCLUSIONS OF LAW

1.  Service connection for decreased sense of taste is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.310 (1999).

2.  The August 1970 denial of service connection for 
residuals of an inguinal hernia is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302 (1999).

3.  The veteran's claim for entitlement to service connection 
for residuals of an inguinal hernia may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

4.  A temporary total disability rating on the basis of 
convalescence after surgery in August 1993 is not warranted.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for decreased sense of 
taste, claimed as secondary to service-connected rhinitis and 
sinusitis.

History of the case

Service connection for allergic rhinitis and sinusitis was 
granted effective in May 1970 based upon the veteran's 
service medical records which reflect treatment in service 
for sinusitis and rhinitis in addition to contemporaneous 
medical evidence showing the presence of impairment from 
these disabilities at that time.  

Medical records reveal that during the course of treatment 
for rhinitis and sinusitis symptomatology, the veteran was 
discovered to have a deviated nasal septum by X-ray in 
September 1993.  To correct this defect, he underwent a 
septoplasty in December 1993.  Following the surgery, it 
appears that he suffered from symptoms involving a decrease 
in his sense of taste.  Outpatient treatment reports of 
record reflect complaints of both a diminished sense of taste 
and the absence of his sense of taste.  VA compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for the 
loss of sense of smell was granted by rating decision of May 
1997.

In support of his claim, the veteran has submitted a July 
1996 statement from the Chief Medical Officer of the Laredo 
VA Outpatient Clinic.  The statement is as follows:

I have reviewed the surgery note for [the 
veteran's] nose and sinus operation of 
December 8, 1993, and conclude that the 
loss of smell and taste was probably due 
to the operation performed to alleviate 
the symptoms of his service connected 
disabilities of chronic rhinitis and 
sinusitis.  

A September 1996 neurological examination report includes the 
veteran's complaints of being unable to smell and of 
difficulty tasting food.  Upon examination, the veteran was 
able to taste the sweet sensation of sugar both in the 
anterior and posterior thirds of his tongue bilaterally, but 
was unable to smell any substances, including coffee.  The 
examiner made the following conclusions and opinions:  "It 
seems certainly reasonable that his complaints resulted from 
this surgery since I don't find any other evidence of 
neurological disease and obviously his symptoms occurred 
right after the surgery.  Actually, the patient is able to 
taste with examination at this time.  I think that most 
likely his abnormal sensation of taste is not due to a direct 
loss of taste, but that of appreciating substances because of 
his loss of sense of smell.  In any event, since his symptoms 
are directly related to ENT [ear, nose, and throat] surgery, 
I think it would be reasonable to have an ENT evaluation to 
further document that.

A subsequent September 1996 otolaryngology consultation note 
indicates that the veteran had an absence of sense of smell 
and a decreased sense of taste.  The physician noted that the 
loss of sense of smell and decreased sense of taste could 
have been secondary to the surgery, secondary to an acute 
infection, or secondary to severe allergic rhinitis.


Analysis

Service connection may be granted for a disability resulting 
from injury suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
also shall be service connected.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310.

The pertinent medical records, including the July 1996 
physician's statement, indicate that the December 1993 
septoplasty was performed to alleviate the symptoms of the 
veteran's service connected rhinitis and sinusitis.  Thus, it 
follows that any consequences or side-effects of the surgery 
would be proximately due to the service-connected 
disabilities.  Both the July 1996 medical opinion and the 
September 1996 neurological opinion support the veteran's 
contention that his decreased sense of taste was caused by 
the surgical procedure.  Under the provisions of 38 C.F.R. 
§ 3.310, service connection is warranted as the surgery 
performed to alleviate the symptoms caused by a service-
connected disability proximately caused the additional 
disability of a decreased sense of taste.

The September 1996 otolaryngology consultation note indicates 
that another possible cause of the veteran's decreased sense 
of taste could be the severe allergic rhinitis itself.  The 
September 1996 neurological examiner indicated that the 
decreased sense of taste was due to the loss of sense of 
smell, for which VA compensation benefits have already been 
granted.  In either case, service connection for the 
decreased sense of taste is warranted under the proximate 
cause provisions of 38 C.F.R. § 3.310.  Thus, the Board finds 
that the veteran's decreased sense of taste was proximately 
caused either by surgery to relieve the symptoms of service-
connected rhinitis and sinusitis, the rhinitis itself, the 
loss of his sense of smell, or by some combination thereof.  
The evidence therefore supports a grant of service connection 
for decreased sense of taste.


Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of an inguinal hernia on the basis of aggravation 
during service.

Initially, the Board observes that the August 1970 denial of 
service connection was limited to residuals of a right 
inguinal hernia, while the evidence of record reflects that 
the veteran underwent surgery in 1993 for bilateral inguinal 
hernias.  Although it could be argued or construed that the 
veteran is submitting a new claim for entitlement to service 
connection for residuals of a left inguinal hernia, the Board 
observes that since the inception of the instant attempt to 
reopen, the RO has treated both hernias as related and 
treated the left hernia in the same procedural posture as the 
right hernia without objection from the veteran or his 
representative.  As the medical evidence tends to show that 
the left hernia was indirectly caused by the right hernia, 
this procedural treatment may have some basis in fact.  
Furthermore, this is the posture in which the issue has been 
certified to the Board.  As it is not inconsistent with the 
medical evidence of record, and as the veteran has not 
expressed dissatisfaction, the Board finds that the RO's 
treatment of the issue is procedurally acceptable and that 
jurisdiction of the issue as reflected on the title page of 
this decision has been properly vested in the Board.


Law and regulations

A final decision cannot be reopened unless new and material 
evidence is presented.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  For this 
purpose, the credibility of evidence, although not its 
weight, is to be presumed.  Once the claim is reopened, the 
presumption of credibility no longer applies.  Justus v. 
Principi, 3 Vet. App. 510 (1992). 

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) entered a decision in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) concerning the definition of the term "new 
and material evidence" found in 38 U.S.C.A. § 5108 (West 
1991).  In that determination, the Federal Circuit held that 
the Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991) had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  The Federal Circuit further held that the 
Court's "legal analysis may impose a higher burden on the 
veteran before a disallowed claim is reopened" as to what 
constitutes "material evidence," and remanded the case for 
review under the Secretary's regulatory definition of "new 
and material evidence."  Hodge, 155 F.3d at 1364.

In Hodge, the Federal Circuit found that the definition of 
"new and material evidence" applied by the Court under 
Colvin was as follows:

Evidence is 'new and material' if:  (i) 
it was not of record at the time of the 
last final disallowance of the claim and 
is not merely cumulative of evidence of 
record; (ii) it is probative of the issue 
at hand; and if it is 'new' and 
'probative' (iii) it is reasonably likely 
to change the outcome when viewed in 
light of all the evidence of record.  
Hodge, 155 F.3d at 1359. 

The Federal Circuit also found that part (iii) imposed a 
higher burden on claimants than the VA regulatory definition 
because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.'  
Id. at 1363 (citing Colvin, 1 Vet. App. 174).

Citing pertinent regulatory history, the Federal Circuit held 
that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.  
Id. 

Since Hodge, the Court has recently set forth a three-step 
analysis to be followed in adjudicating applications to 
reopen previously denied claims.  Elkins v. West, 12 Vet. 
App. 209 (1999).  Under the Elkins test, the Board and 
adjudicators must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally-denied claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the Board and adjudicators must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened (as distinguished from the 
original claim) is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  Third, if the claim is well grounded, the Board and 
adjudicators may then proceed to evaluate the merits of the 
claim but only after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
12 Vet. App. 203 (1999).


Facts and analysis

Initially, it is important to explain that although it 
appears that the RO considered the veteran's claim under the 
now-invalidated Colvin standard, the Board is of the opinion 
that a remand for the RO to apply the new Elkins criteria is 
unnecessary.  According to the March 1998 Supplemental 
Statement of the Case, the RO denied the veteran's attempt to 
reopen the previously-denied claim for entitlement to service 
connection for an inguinal hernia on the basis that the new 
evidence presented by the veteran was not directly relevant 
to the issue at hand.  The RO thus utilized only the first 
two steps outlined in Colvin, and did not reach the third 
step which was invalidated by the Federal Circuit.  Since the 
RO's analysis has not been tainted by an inquiry into whether 
the newly-submitted evidence was reasonably likely to change 
the outcome when viewed in light of all the evidence of 
record (Colvin's third step), a remand to cure such a defect 
is not necessary and would constitute a waste of judicial and 
administrative resources.

Prior to his entry into service, the veteran underwent a 
right inguinal herniorrhaphy.  Service connection for 
residuals of a right inguinal herniorrhaphy was denied by 
rating decision of August 1970 on the basis that the 
disability had pre-existed service and had not been 
aggravated during service.  In reaching the decision, the RO 
reviewed the veteran's service medical records, including the 
information pertaining to the pre-service herniorrhaphy and 
the report of a VA medical examination.  The veteran was 
notified of this denial by letter of September 1970.  He did 
not appeal this decision.  The veteran did not appeal this 
decision and it thus became final one year after he was 
notified of the decision.  38 C.F.R. § 20.302.

In October 1993, the veteran submitted a claim for 
entitlement to a temporary total disability rating for 
purposes of convalescence following August 1993 surgery for 
hernias.  He attached a copy of private medical records 
reflecting the August 1993 bilateral inguinal hernia repair.  
The RO interpreted this as an attempt to reopen the 
previously-denied claim for entitlement to service connection 
for hernias, in addition to a temporary total rating claim 
and promulgated a rating decision denying both benefits in 
October 1993.  In December 1993, the RO notified him of the 
denial as to both issues and provided him with information 
regarding the requirement that he submit new and material 
evidence to support a reopening of the previously-denied 
claim.

The veteran filed a notice of disagreement in December 1993.  
In the notice he reiterated his belief that he was already in 
receipt of service connection for hernias and attached copies 
of health insurance information pertaining to the surgery and 
additional current treatment records regarding the hernias.  
He asserted that his duties in service had aggravated his 
pre-existing hernia and that his current problems were 
related to the aggravation he sustained in service.

Thus, the evidence submitted by the veteran in support of his 
attempt to reopen the previously-denied claim consists of his 
own written contentions and medical records reflecting 
treatment provided in 1993.  A review of the evidence of 
record when the August 1970 denial was rendered shows that 
the veteran had not made any specific contentions regarding 
aggravation of a hernia during service at that time.  Thus, 
both the written contentions and the 1993 treatment records 
constitute new evidence, as they were not of record and thus 
not considered by the RO in 1970.  

However, the Board concludes that while new, this newly-
submitted evidence cannot be considered material to a claim 
for entitlement to service connection.  While the veteran's 
sincerity in asserting that his activities and duties in 
service aggravated a pre-existing hernia condition is clear, 
since he is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his current 
medical condition or any questions regarding medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, his unsupported assertions cannot be considered 
material evidence to support reopening the previously-denied 
claim.  A review of the 1993 treatment records reveals that 
these records reflect current treatment only and do no 
contain any medical opinion or information tending to show a 
relationship to service or aggravation of a pre-existing 
condition during service.  The 1993 medical records thus are 
not probative of the issue at hand and cannot be considered 
material evidence to support reopening the previously-denied 
claim either.

The first requirement of the Elkins test thus has not been 
met, as the veteran has not presented new and material 
evidence to support a reopening of the claim.  As the first 
part has failed, any inquiry into the second or third parts 
of the Elkins test is inappropriate.  In the absence of new 
and material evidence, the veteran's appeal must be denied 
and the Board's review is complete.


Entitlement to a temporary total disability rating for 
purposes of convalescence subsequent to August 1993 surgery 
for repair of bilateral inguinal hernia.

The veteran contends that he should receive a temporary total 
disability rating for purposes of convalescence following 
surgery for repair of a bilateral inguinal hernia.  

Temporary total disability ratings for convalescence are 
regulated by 38 C.F.R. § 4.30.  This section provides that 
total ratings will be assigned from the date of hospital 
admission and continue for one, two, or three months from the 
first day of the month following hospital discharge when 
treatment of a service-connected disability results in:  (1) 
Surgery (including outpatient surgery after March 1, 1989) 
necessitating at least one month of convalescence.  (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited)  
(3) Immobilization by cast, without surgery, of one major 
joint or more.

The report of the August 1993 hospitalization when the 
veteran underwent a bilateral hernia operation reflects that 
the veteran was hospitalized for two days and that he was 
treated solely for the hernia problem.  Service connection is 
not in effect for a hernia disability.  Indeed, the Board has 
just affirmed the RO's denial of the veteran's attempt to 
reopen the previously-denied claim for service connection.  
As the veteran did not undergo surgery for a service-
connected disability, a temporary total disability rating for 
convalescence is not for application in this case.  The 
governing regulation is explicit in its requirement that the 
period of convalescence must be required because of surgery 
performed for correction of a service-connected disability.  
38 C.F.R. § 4.30.  

The governing law and regulation are explicit in their 
language.  There is little flexibility involved in a grant of 
a temporary total disability rating for convalescence.  Such 
grants are provided after surgery for a service-connected 
disability which requires a period of convalescence, when the 
claimant is unable to work, or when a claimant is immobilized 
by a cast.  In this case, the evidence shows that the 
veteran's surgery was performed to correct a nonservice-
connected disability.  As these requirements are not met, the 
veteran's appeal must be denied as a matter of law.


ORDER

Service connection for a decreased sense of taste is granted.

In the absence of new and material evidence, the veteran's 
attempt to reopen a previously-denied claim for entitlement 
to service connection for an inguinal hernia is denied.

A temporary total disability rating for purposes of 
convalescence subsequent to August 1993 surgery for repair of 
bilateral inguinal hernia is denied.


REMAND

As noted above, service connection for allergic rhinitis and 
sinusitis was granted effective in May 1970 based upon the 
veteran's service medical records which reflect treatment in 
service for sinusitis and rhinitis in addition to 
contemporaneous medical evidence showing the presence of 
impairment from these disabilities at that time.  Service 
connection for any disability which has been in force for ten 
or more years shall not be severed, except upon a showing 
that the original grant of service connection was based on 
fraud or it is clearly shown from military records that the 
person concerned did not have the requisite service or 
character of discharge.  38 U.S.C.A. § 1159; 38 C.F.R. 
§ 3.957.  The grant of service connection for allergic 
rhinitis and sinusitis is thus protected from severance as it 
has been in force for more than ten years.  Currently the 
veteran contends that the disability resulting from rhinitis 
and sinusitis is greater than reflected by the currently-
assigned 10 percent disability rating.

In March 1999, the veteran submitted additional evidence 
including copies of VA medical treatment records directly to 
the Board.  These medical records reflect treatment for upper 
respiratory complaints and would appear to be relevant to the 
claim for entitlement to an increased disability rating for 
allergic rhinitis and sinusitis.  He did not waive initial RO 
consideration of the evidence as permitted by 38 C.F.R. 
§ 20.1304(c).

Because the veteran has not waived initial RO consideration 
of these treatment records, a remand is required for that 
reason.  However, because it appears that the veteran 
receives on-going medical treatment for this service-
connected disability from the VA, a remand is also required 
for the RO to obtain all outstanding VA treatment records.  
Any VA medical records are deemed to be constructively of 
record in proceedings before the Board and should be obtained 
prior to further review of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Prior to the assignment of a disability rating reflecting all 
service-connected allergic rhinitis and sinusitis impairment, 
the Board is of the opinion that additional medical 
information regarding the veteran's actual impairment is 
required.  The veteran has not undergone a VA examination for 
purposes of compensation since the original grant of service 
connection was made in 1970.  It is the opinion of the Board, 
therefore, that another VA examination for purposes of 
compensation is appropriate, so that the level of impairment 
arising from service-connected allergic rhinitis and 
sinusitis may be comprehensively evaluated by a medical 
doctor with expertise in disabilities of this nature.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The regulatory rating schedule treats allergic rhinitis and 
sinusitis separately.  Allergic rhinitis without polyps, but 
with greater than 50-percent obstruction of nasal passage on 
both sides or complete obstruction on one side is rated as 
10 percent disabling, while allergic rhinitis with polyps is 
rated as 30 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6522.  

Sinusitis is evaluated on a different basis, however.  
Sinusitis which is detected by X-ray only is rated as 
noncompensable.  Sinusitis resulting in one or two 
incapacitating episodes (requiring bed rest and treatment by 
a physician) per year requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting is rated as 
10 percent disabling.  Three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting is 
rated as 30 percent disabling.  Sinusitis following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries will be rated as 50 percent disabling.  
38 C.F.R. § 4.97, General Rating Formula for Sinusitis 
(Diagnostic Codes 6510 through 6514).  Furthermore, when 
assigning a disability rating for sinusitis, the rating 
schedule requires that an identification of which sinus(es) 
are affected be made.

Upon review of the evidence of record, the Board is also of 
the opinion that a careful analysis of the Diagnostic Codes 
under which the veteran's service-connected disability is 
rated is warranted.  For instance, under the General Rating 
Formula for Sinusitis, X-ray evidence of the presence of 
sinusitis is required for the formula to be applicable.  
According to the evidence of record, in April 1993, X-ray 
studies were negative for sinusitis, while in December 1993, 
a computed tomography study showed normal sinuses.  These 
findings raise the question of whether a disability rating 
under the General Rating Formula for Sinusitis is most 
appropriate or whether the veteran's symptomatology would be 
more appropriately rated under the rating criteria set forth 
for rhinitis.  The assignment of a particular Diagnostic Code 
is "completely dependent on the facts of a particular 
case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  To ensure consistency in rating and to 
provide the veteran with a comprehensive, thoughtful review 
of his claim, the RO should analyze the nature of his 
disability as reflected in current medical records and 
provide a disability rating utilizing the most appropriate 
Diagnostic Code(s) along with a specific explanation of the 
decision reached.  A thorough explanation will also 
facilitate appellate review if such review is necessary.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran which are not contained in his 
claims file for inclusion in the file.

2.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to evaluate the 
level of impairment arising from service-
connected allergic rhinitis and 
sinusitis.  The claims folder, including 
all VA treatment records obtained 
pursuant to the above request, must be 
made available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner, 
to include, but not limited to X-ray 
studies, should be conducted in 
conjunction with the examination.  The 
examiner is requested to provide a 
complete description of the veteran's 
symptoms and render comprehensive 
diagnoses reflecting all upper 
respiratory symptoms.  

3.  After the development requested above 
has been completed, the RO should again 
review the record, including the 
treatment records which the veteran 
submitted directly to the Board in March 
1999.  The RO is requested to provide a 
specific explanation of the decision 
reached and to utilize the most 
appropriate Diagnostic Code(s) in rating 
the veteran's service-connected 
disabilities.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

